         Case 4:15-cv-40024-TSH Document 247 Filed 10/07/19 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
_______________________________________
                                          )
SCOTT L. HEAGNEY,                         )
                                          )            CIVIL ACTION
                        Plaintiff,        )
                                          )            NO. 4:15-40024-TSH
                       v.                 )
                                          )
                                          )
LISA W. WONG, in her individual and       )
official capacities, CITY OF FITCHBURG, )
                                          )
                      Defendants.         )
______________________________________ )


     ORDER AND MEMORANDUM ON PLAINTIFF’S MOTION FOR ENTRY OF
      AMENDED FINAL JUDGMENT WITH ATTORNEYS’ FEES, COSTS, AND
                POSTJUDGMENT INTEREST (Docket No. 242)

                                         October 7, 2019

HILLMAN, D.J.

       Scott L. Heagney (“Plaintiff”) filed this action against Lisa A. Wong, in her individual

and official capacities, and the City of Fitchburg (collectively, “Defendants”), alleging

defamation and violations of M.G.L. c. 151B § 4(9) (“Chapter 151B”). (Docket No. 1-1). The

jury returned a verdict in Plaintiff’s favor and awarded him $750,000 in compensatory damages

for his defamation claim and $750,000 in punitive damages for his Chapter 151B claim. (Docket

No. 168 at 6, 9–10). The Court entered judgment for Plaintiff on March 17, 2017 (Docket No.

174), and amended that judgment on October 2, 2017, to include $550,000.00 in attorneys’ fees,

$5,697.90 in non-taxable costs, and $244,037.67 in prejudgment interest (Docket No. 223). The

Court also taxed costs of $11,797.22 against Defendants under Federal Rule of Civil Procedure

54(d). (Docket No. 231).


                                                 1
         Case 4:15-cv-40024-TSH Document 247 Filed 10/07/19 Page 2 of 4




       On appeal, the First Circuit (1) reversed the Court’s judgment of liability as to

defamation and (2) affirmed the Court’s judgment of liability as to but reversed the award of

punitive damages for the Chapter 151B violation. (Docket No. 240 at 1). Plaintiff now moves

for attorneys’ fees, costs, and post-judgment interest. (Docket No. 242). Plaintiff also moves for

costs under Rule 54(d). (Docket No. 242). For the following reasons, the Court denies the

portion of the motion requesting attorneys’ fees, costs, and post-judgment interest and grants the

portion of the motion requesting costs under Rule 54(d).

                                             Discussion

                        1. Attorneys’ Fees, Costs, and Post-Judgment Interest

       Plaintiff argues that, given the First Circuit’s affirmance of liability on his Chapter 151B

claim, he is entitled to attorneys’ fees, costs, and post-judgment interest as the “prevailing party”

under M.G.L. c. 151B § 9. The Court disagrees. Kiely v. Teradyne, Inc., 85 Mass. App. Ct. 431

(2014), precludes recovery of attorneys’ fees or costs for a violation of Chapter 151B where a

plaintiff does not receive any relief. 1 Plaintiff, having not received any punitive or compensatory

damages, therefore cannot recover attorneys’ fees or costs for his Chapter 151B claim.

       Plaintiff contends that Kiely allows an award of attorneys’ fees in these circumstances

because, unlike the jury in Kiely, which failed to make an independent finding of harm, the jury

here found that Plaintiff suffered harm as a result of the Chapter 151B violation. (Docket No.



1
        In Kiely, although the plaintiff prevailed on her retaliation claim, the jury awarded her
zero compensatory damages. Id. at 432. The jury did award her $1.1 million in punitive
damages, but the trial court vacated this award in its judgment. Id. The trial court later denied
the plaintiff’s motion for attorneys’ fees because she was not a “prevailing party” under Chapter
151B. Id. On appeal, the plaintiff argued that “the judge erred in denying her postjudgment
motion for attorney’s fees under G.L. c. 151B, § 9, even in the absence of compensatory or
punitive damages.” Id. The Appeals Court rejected this contention. Id. at 448. It determined
that “a finding of retaliation alone, without any form of relief or recovery, cannot support an
award of attorney’s fees under G.L. c 151B, § 9.” Id.
                                                  2
         Case 4:15-cv-40024-TSH Document 247 Filed 10/07/19 Page 3 of 4




242 at 3). This argument is unpersuasive. Plaintiff relies on the distinction between a finding of

no actual harm and a finding of actual but not quantifiable harm. Yet, Plaintiff fails to

demonstrate that the jury placed his harm into the latter category. Plaintiff never suggested

during trial that his harm could not be quantified. (Docket No. 243-1). To the contrary, he

offered expert testimony and evidence regarding the amount of compensatory damages to which

he was entitled. (Docket No. 243-1). That the jury declined to award him any compensatory

damages on this record does not mean that it found his harm unquantifiable. (Docket No. 168 at

8–9). Indeed, Kiely suggests the opposite, i.e., that a jury’s award of zero compensatory

damages in the wake of a plaintiff’s submission of evidence regarding his losses constitutes an

“express[] reject[ion]” of actual damages. See Kiely, 85 Mass. App. Ct. at 447.

        Plaintiff also suggests that he received a form of declaratory judgment because the First

Circuit affirmed judgment as to liability under Chapter 151B. But neither this Court nor the First

Circuit mentioned declaratory judgment or any other form of injunctive relief in their decisions,

and the Court declines to rule that a finding of liability alone suffices to create such relief.

        Because Plaintiff has not received any relief, he cannot recover attorneys’ fees or costs. 2

The Court therefore denies this portion of Plaintiff’s motion.

                                            2. Taxable Costs

        Plaintiff also moves for taxable costs under Federal Rule of Civil Procedure 54(d), which

enables a court to award costs, other than attorneys’ fees, to a “prevailing party” unless otherwise

prohibited under law. (Docket No. 242 at 2). As Defendants have not offered any opposition to




2
      And if Plaintiff cannot recover attorneys’ fees or costs, he also cannot recover post-
judgment interest.
                                                   3
         Case 4:15-cv-40024-TSH Document 247 Filed 10/07/19 Page 4 of 4




this portion of Plaintiff’s motion, the Court grants the request and taxes $11,797.22 in costs

against Defendants under Rule 54(d).

                                           Conclusion

       For the reasons stated above, Plaintiff’s motion is granted in part and denied in part.

(Docket No. 242).

SO ORDERED

                                                                          /s/ Timothy S. Hillman
                                                                       TIMOTHY S. HILLMAN
                                                                             DISTRICT JUDGE




                                                 4
